DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring and locking mechanism in claims 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see pg. 1, filed 4/22/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rothkopf et al. (US 2013/0010405).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0069045) in view of Rothkopf et al. (US 2013/0010405) and Song et al. (US 2018/0210491).
Regarding claim 1, Cheng discloses a wrist-worn device with at least one camera comprising: 
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a display on a first side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); and 
a camera on a second side of the flip-up or pop-up component, wherein the second side is opposite the first side (video camera lens 128 is shown on the opposite side in Fig. 6 and Fig. 9).
However, Cheng does not disclose a spring which pivots, tilts, and/or rotates the flip-up or pop-up component out from the housing; and a locking mechanism which can selectively lock the flip-up or pop-up component at one or more angles between 10 and 90 degrees relative to the housing.  Cheng’s screen can open via hinge 11b shown in throughout the figures.  Rothkpof et al. teach a flexible display device (Abstract) that is applicable to a variety of devices including a wrist-watch device (see [0034] reference to wrist-watch).  Figure 1 is illustrative of the display that can spring open.  Rothkopf et al. teach a spring-loaded detent structure to open and place the display at specific angles (see [0066] and Fig. 9, a detent is a structure that prevents motion until released and is interpreted as providing the locking feature, a spring-loaded detent as taught by Rothkopf would therefore teach both the spring for flipping up and the locking limitation).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cheng to include the spring-loaded detent structure taught by Rothkopf in place of Cheng’s hinge for opening the display at specific positions because this can prevent the display from accidentally closing.
Although the reference does not specify any specific angles between 10 and 90 degrees, the Office believes this amounts to routine optimization.  MPEP 2144.05(II)(A) states that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Rothkopf already states that the detent can hold the display apart at a variety of different positions.  Thus, finding arriving at a specific range such as 10-90 degrees would have been obvious based on this section of the MPEP.  
Cheng also does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the cameras are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, [0040] states that the modules 112x may include an auxiliary display).  Song et al. state that the auxiliary display is helpful for expanding the display of the basic module (which implies that anything on display on the main screen such as a photo would be capable of display in the auxiliary display).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include a second display as taught by Song et al. for displaying camera images because Song et al. teaches that the second display can be used expand the display area of the main display.  
Regarding claim 2, Cheng discloses a wrist-worn device with at least one camera comprising: 
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a display on a side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); and 
a camera on the same side of the flip-up or pop-up component as the display (Figs. 5 and 9 shows camera 115 on the same side as the display).
However, Cheng does not disclose a spring which pivots, tilts, and/or rotates the flip-up or pop-up component out from the housing; and a locking mechanism which can selectively lock the flip-up or pop-up component at one or more angles between 10 and 90 degrees relative to the housing.  Cheng’s screen can open via hinge 11b shown in throughout the figures.  Rothkpof et al. teach a flexible display device (Abstract) that is applicable to a variety of devices including a wrist-watch device (see [0034] reference to wrist-watch).  Figure 1 is illustrative of the display that can spring open.  Rothkopf et al. teach a spring-loaded detent structure to open and place the display at specific angles (see [0066] and Fig. 9, a detent is a structure that prevents motion until released and is interpreted as providing the locking feature, a spring-loaded detent as taught by Rothkopf would therefore teach both the spring for flipping up and the locking limitation).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cheng to include the spring-loaded detent structure taught by Rothkopf in place of Cheng’s hinge for opening the display at specific positions because this can prevent the display from accidentally closing.
Although the reference does not specify any specific angles between 10 and 90 degrees, the Office believes this amounts to routine optimization.  MPEP 2144.05(II)(A) states that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Rothkopf already states that the detent can hold the display apart at a variety of different positions.  Thus, finding arriving at a specific range such as 10-90 degrees would have been obvious based on this section of the MPEP.
Cheng also does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the cameras are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, [0040] states that the modules 112x may include an auxiliary display).  Song et al. state that the auxiliary display is helpful for expanding the display of the basic module (which implies that anything on display on the main screen such as a photo would be capable of display in the auxiliary display).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include a second display as taught by Song et al. for displaying camera images because Song et al. teaches that the second display can be used expand the display area of the main display.
Regarding claim 3, Cheng discloses a wrist-worn device with at least one camera comprising:
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a display on a first side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); 
a first camera on the first side of the flip-up or pop-up component (Figs. 5 and 9 shows camera 115 on the first side); and 
a second camera on a second side of the flip-up or pop-up component, wherein the second side is opposite the first side (Figs. 6 shows a second camera 128 on the other side of the flip-up component).
However, Cheng does not disclose a spring which pivots, tilts, and/or rotates the flip-up or pop-up component out from the housing; and a locking mechanism which can selectively lock the flip-up or pop-up component at one or more angles between 10 and 90 degrees relative to the housing.  Cheng’s screen can open via hinge 11b shown in throughout the figures.  Rothkpof et al. teach a flexible display device (Abstract) that is applicable to a variety of devices including a wrist-watch device (see [0034] reference to wrist-watch).  Figure 1 is illustrative of the display that can spring open.  Rothkopf et al. teach a spring-loaded detent structure to open and place the display at specific angles (see [0066] and Fig. 9, a detent is a structure that prevents motion until released and is interpreted as providing the locking feature, a spring-loaded detent as taught by Rothkopf would therefore teach both the spring for flipping up and the locking limitation).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cheng to include the spring-loaded detent structure taught by Rothkopf in place of Cheng’s hinge for opening the display at specific positions because this can prevent the display from accidentally closing.
Although the reference does not specify any specific angles between 10 and 90 degrees, the Office believes this amounts to routine optimization.  MPEP 2144.05(II)(A) states that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Rothkopf already states that the detent can hold the display apart at a variety of different positions.  Thus, finding arriving at a specific range such as 10-90 degrees would have been obvious based on this section of the MPEP.
Cheng also does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the first camera or second camera are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, [0040] states that the modules 112x may include an auxiliary display).  Song et al. state that the auxiliary display is helpful for expanding the display of the basic module (which implies that anything on display on the main screen such as a photo would be capable of display in the auxiliary display).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Cheng to include a second display as taught by Song et al. for displaying camera images because Song et al. teaches that the second display can be used expand the display area of the main display.

Conclusion
Claims 1-3 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791          


/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791